Johnson, J.
(dissenting) — The majority confuses the issue in this case, misconstrues a statute that is clear on its face, and judicially expands the authority of the Indeterminate Sentence Review Board (Board) when the Legislature has restricted its power. I dissent.
The majority suggests RCW 9.96.050 grants the Board continuous jurisdiction over a parolee, including the power to revoke a person’s discharge up until the end of the maximum sentence. It supports this position with cases that predate the statute at issue here, ignoring the statutory changes that have taken effect since those cases were decided. In doing so, the majority disregards the fact the *939Board is a legislatively created body and has only that authority specifically granted to it by the Legislature, which is the decisive factor in this case.
The Legislature may limit the Board’s authority at any time. That is exactly what RCW 9.96.050 does. This statute provides:
When a prisoner on parole has performed the obligations of his or her release for such time as shall satisfy the indeterminate sentence review board that his or her final release is not incompatible with the best interests of society and the welfare of the paroled individual, the board may make a final order of discharge and issue a certificate of discharge to the prisoner. The board retains the jurisdiction to issue a certificate of discharge after the expiration of the prisoner’s or parolee’s maximum statutory sentence. If not earlier granted, the board shall make a final order of discharge three years from the date of parole unless the parolee is on suspended or revoked status at the expiration of the three years. Such discharge, regardless of when issued, shall have the effect of restoring all civil rights lost by operation of law upon conviction, and the certification of discharge shall so state. This restoration of civil rights shall not restore the right to receive, possess, own, or transport firearms.
RCW 9.96.050 (emphasis added). The majority suggests this language can somehow be interpreted to say that the Board’s final discharge is always conditional and revocable up until the maximum sentence expires. Yet, there is no language in RCW 9.96.050 granting the Board the authority to place conditions on final discharge. In fact, the statute specifically limits the Board’s authority over a parolee to three years unless that person’s parole has been suspended or revoked.
Regarding the statutory language, the majority relies upon one sentence in particular: “[t]he board retains the jurisdiction to issue a certificate of discharge after the expiration of the prisoner’s or parolee’s maximum statutory sentence.” RCW 9.96.050; see majority at 934. Taking this out of context, the majority suggests this sentence demonstrates a legislative intent to broaden the Board’s power, *940enabling the Board to independently return a person into custody at any time before the maximum sentence has expired. Yet, the majority reads too much into this one sentence and, in doing so, fundamentally alters other provisions of the statute. Nowhere in the statute does the Legislature indicate that, after issuing a final discharge order, the Board has any authority to do anything more than issue a certificate of discharge upon the expiration of the maximum sentence.
RCW 9.96.050 refers to both certificates of discharge and final orders of discharge. The functional distinction between these two documents is significant. Certificates of discharge are used to signify the expiration of a maximum sentence. The Legislature has granted both sentencing courts and the Board the authority to issue certificates of discharge when an offender has completed the requirements of his or her sentence. RCW 9.94A.220; RCW 9.96.050. A final order of discharge, on the other hand, has only the effect of releasing a parolee from the custody of the Board. The final order of discharge does not effectively release an offender from his or her obligation of serving the maximum sentence set by the Legislature and imposed by the sentencing court.
In RCW 9.96.050, the Legislature directs the Board to issue an order of final discharge after three years unless the person’s sentence is suspended or revoked. With a final order of discharge, the Board releases the person from any further obligations owed to it.5 The only authority retained by the Board after the issuance of a final discharge order is the granting of a certificate of discharge. Any other reading judicially extends the power of the Board beyond that contemplated by the statute. Once the Board issues the final discharge order, there is nothing in the statute granting the Board the authority to independently revoke that *941order, strip a person of his or her fully restored civil rights, and reassert custody over that person.
The language in Quackenbush’s final order of discharge also supports such a reading of the statute. The final order of discharge issued in this case states that the Board “release[s] and discharge^] [Quackenbush] from any further or other punishment, penalty, or obligation by reason of said crime and restored] all civil rights forfeited by reason of this and prior convictions and confinements . . . .” Mot. for Discretionary Review Ex. D.6 Nowhere in this final order does the Board state that it retains authority over Quackenbush to rescind his civil rights and return him to custody. No conditions were placed upon Quackenbush. This language is consistent with the statutory mandate that the Board discharge him.
The majority’s opinion is largely dependent on the continuing viability of this court’s opinion in Scott v. Callahan, 39 Wn.2d 801, 239 P.2d 333 (1951). However, Scott is from a different era and interprets a different statute. The enabling statute the Board of Prison Terms and Paroles (Board of Prison Terms) was acting under in 1951 specifically stated that the Board of Prison Terms “ ‘shall also have the power to return such person to the confines of the institution from which he or she was paroled, at its discretion.’ ” Scott, 39 Wn.2d at 805 (emphasis omitted) (quoting former Rem. Rev. Stat. § 10249-4 (Supp. 1947)). Under that statute, this court interpreted the language as placing an affirmative duty on the Board to exercise its discretion and return a person to prison prior to the expiration of the maximum sentence if it determined that would be in the best interests of society. The statutory language at issue *942here does not grant the same amount of discretion. Today, the Board is statutorily obligated to discharge a person if the specified conditions of his or her parole are met.7
Under the current statute, the Legislature has restricted the Board’s powers. The plain language of RCW 9.96.050, which defines and limits the Board’s power, cannot be read to grant authority to the Board to act after issuance of a final discharge order. I would grant the personal restraint petition and find the Board has no independent authority to return Quackenbush to custody after issuing him a final order of discharge.
Alexander, C.J., and Smith and Sanders, JJ., concur with Johnson, J.

 The offender, however, is still under the sentence of the trial court even after the Board issues a final order of discharge. In the event the Board issues an erroneous final order of discharge, presumably the sentencing court still retains jurisdiction to provide a remedy.


 This stands in direct contrast to the situation presented in Scott v. Callahan, 39 Wn.2d 801, 239 P.2d 333 (1951). Unlike here, Scott’s final discharge order specifically stated he was released only “ ‘from any farther obligation imposed upon him as a condition of his said parole.’ ” Scott, 39 Wn.2d at 802 (emphasis omitted) (quoting Final Discharge from Supervision). It did not release him “from any further or other punishment, penalty, or obligation by reason of said crime,” as is the case here. On its face, Scott’s final discharge discharged him only from parole. Quackenbush’s discharge was broader. The majority fails to note this factual distinction, wrongly applying Scott as if it were factually analogous.


 The majority also cites Scott for the proposition that only the Legislature, and not the Board, has the power to set, reduce, or increase sentences. See majority at 932. While this is true, that does not mean the Board can simply ignore the limitations expressly placed upon it by the Legislature. In RCW 9.96.050, the Legislature indicates the Board no longer has authority to carry out the sentence after a final discharge order.